The opinion of the court was delivered by
Woodward, J.
This was an action of debt brought to recover a large bill of costs, for which judgment had been rendered against the defendant by the Probate Court of Hamilton county, Ohio, in a proceeding by habeas corpus before that court. When the plaintiff offered the certified copy of the record in evidence, attested by J. B. Warren, Probate Judge, and ex-officio clerk, under the seal of the court, and certified by J. B. Warren, as Probate Judge also under the seal of the court, the defendant objected to it as not being such a record as is within the Act of *483Congress, and not being authenticated agreeably to the same act. The court overruled the objection, and having admitted the record, decided that the proceedings under a writ of habeas corpus would support the present action, and these are the grounds of the errors assigned.
There was no proof offered in reference to the constitution and jurisdiction of the Probate Courts of Ohio, but we suppose we are bound, in the circumstances of this case, to take notice ex officio of the local laws of Ohio. The questions before us arise under the constitution and laws of the United States. Full faith and credit shall be given in each state to the public acts, records, and judicial proceedings of every other state, says the federal constitution, and the Act of Congress of 26th May, 1790, providing for the mode of authenticating the records and judicial proceedings of' the state courts, declares that “ the records and judicial proceedings, authenticated as aforesaid, shall have such faith and credit given to them in every court within the United States, as they have by law or usage in the courts of the state from whence the said records are or shall be taken.”
A judgment of this court, adverse to the right arising out of the federal constitution and legislation, would be reviewable in the Supreme Court of the United States, and there the states of the confederacy are not regarded as foreign states, whose laws and usages must be proved, but as domestic institutions, whose laws are to be noticed without pleading or proof. It would be a very imperfect and discordant administration for the court of original jurisdiction to adopt one rule of decision, while the court of final resort was governed by another; and hence it follows, that in questions of this sort, we should take notice of the local laws of a sister state in the same manner the Supreme Court of the United States would do on a writ of error to our judgment: 7 Cranch 408; Id. 481; 3 Wheat. 234; Baxley v. Linah, 4 Harris 243.
Referring ourselves then to the laws of Ohio, we find that by the 7th section of the 4th article of her constitution of 1851, a Court of Probate is established in each county, “ which shall be a court of record, open at all times and holden by one judge;” and by the 8th section jurisdiction in habeas corpus, “as may be provided by law,” is, among other powers, expressly conferred upon this court.
By an Act of Assembly defining the jurisdiction and regulating the practice of Probate Courts, passed the 14th March, 1853, concurrent jurisdiction with the other courts is conferred upon the Probate Courts in allowing and issuing writs of habeas corpus, and in determining the validity of the caption and detention of persons brought up on such writs. By sect. 10 of this Act, the judges of said courts have the care and custody of all files, papers, *484books, and records belonging to the probate office, and are authorized and empowered to perform the duties of clerks of their own courts, or to appoint deputies to act as clerks for them.
By sect. 15, orders for the payment of money may be enforced by execution or otherwise in the same manner as judgments in the Court of Common Pleas.
By the 11th section of an act relating to habeas corpus, passed 8th February, 1847, the judge before whom the writ is returnable has power, after hearing, to tax the costs and fees allowed by law to witnesses and officers, and “ where the person was in custody by virtue or under colour of proceedings in any civil case, such costs shall be taxed against the party at whose instance such person was so in custody, in case he shall be discharged; but against such person so in custody in case he shall be remanded to custody.”
From all this it appears, first, that the Probate Court had jurisdiction to render the judgment sued on. The costs accrued in proceedings in a civil case. And this appearing, upon an inquiry which we are bound to institute, it matters not that the Probate Court ranks as an inferior tribunal, and not as one of those superior courts who exercise a common law jurisdiction, and whose acts and judgments are conclusive in themselves; for the strictness with which the proceedings of inferior tribunals are scrutinized, only applies to the question of jurisdiction, and when the existence of that is proved or conceded, the maxim omnia rite acta applies to them as well as to courts of general jurisdiction: 1 Smith’s Leading Oases (H. & W.) p. 817.
The next conclusion which results from the local laws of Ohio is, that the record of the Probate Court was well attested and certified.
The Act of Congress requires the attestation of the clerk and the seal of the court annexed, if there be a seal, together with a certificate of the judge, chief justice, or presiding magistrate, as the case may be, that the said attestation is in due form.
Here we have the attestation, the seal, and the certificate, in due form; but it- is said the Act of Congress contemplated the record of a court having both a judge and a clerk, whose official acts should be a check on each other. Doubtless. But it does not forbid the union of the two offices in the same person, nor invalidate formal and legal acts because performed by one and the same hand.
The remark of Ch. J. Tilghman, in Kean v. Rice, 12 S. & R. 208, that, if the New Jersey justices of the peace, whose record he was considering, had no clerk, it would be impossible to comply with the Act of Congress, does not apply here; because the Probate Court of Hamilton county has a clerk, and that clerk has attested the record under the seal of the court — and, by the laws *485of Ohio, the judge of the court is lawfully the clerk of the court.
In form this is a strict compliance with the Act of Congress, and in substance it is essential compliance. But even if this were not a sufficient compliance with the Act of Congress, we would still treat it as adequate authentication, upon general principles and independently of- the Act of Congress. That act prescribes a general rule which makes records admissible in every state, but it does not exclude any other evidence which the courts of a particular state may deem competent: Baker v. Field, 2 Yeates 532; Kean v. Rice, 12 S. & R. 203.
The only remaining objection, that the certificate does not show that it is by the judge, chief justice, or presiding magistrate of the court, is answered by the record itself, which describes J. B. Warren as sole judge of the court, and by the constitution and laws of Ohio, which show that the Probate Court is to consist of a single judge.
This record of a judgment rendered by a court of competent jurisdiction, and certified in substantial compliance with the Act of Congress, is entitled to “ full faith and credit” — an expression which the Act- of Congress defines to be “ such faith and credit as it has by law or usage in the courts of the state from whence it comes.” In that state, it would be ground for an action of debt, and evidence to charge the defendant. In the particular forum where the judgment was rendered, it would be ground also of an execution; but we give it, not the remedial effect of the forum, but the credit which the state gives it in her general tribunals. With them it would not be ground of execution, but of an action — and with us it is the same.
The judgment is affirmed.